Citation Nr: 1223116	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  10-13 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a compensable rating for right-sided hemiparesis of the upper extremity.

2.  Entitlement to a compensable rating for right-sided hemiparesis of the lower extremity.

3.  Entitlement to service connection for degenerative disc disease of the lumbar spine with radiculopathy of the left lower extremity, claimed as a lower back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied the benefits sought.

A video conference hearing was held in October 2011 with the Veteran in Newark, New Jersey, before the undersigned Veterans Law Judge, sitting in Washington, D.C., who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

Subsequent to the aforementioned hearing, the Veteran submitted additional evidence in support of his claim, along with an appropriate waiver of RO consideration.  Therefore, the Board may proceed.  See 38 C.F.R. § 20.1304(c) (2011) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed in order to fully and fairly adjudicate the Veteran's claims.

Social Security Administration Records

VA treatment records dated August 2008 stated, "(The Veteran) has been rendered incapable of doing his job because of his back.  Social Security has been notified."

Social Security Administration (SSA) decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering such records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370- 372 (1992) (concluding VA has a duty to obtain SSA records when it has actual notice that the veteran was receiving SSA benefits); see also Collier v. Derwinski, 1 Vet. App. 413 (1991); Brown v. Derwinski, 2 Vet. App. 444 (1992).  Therefore, on remand, the RO should attempt to obtain these records and associate them with the claims file.

VA Examinations

The Veteran's last VA examination for right-sided hemiparesis conditions was in April 2008.  During the October 2011 hearing, the Veteran's representative requested new examinations.  The Board also notes that the most recent VA treatment records associated with the claims file are from August 2008.

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Because there may have been a significant change in his condition, the Board finds that a new neurological examination is needed to fully and fairly evaluate the Veteran's claims for increased disability ratings for his hemiparesis conditions.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination)

VA Records

Finally, as noted above, the Veteran's most recent VA treatment records are dated from August 2008.  As the matter is being remanded, any treatment records generated since that time should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request from the Social Security Administration all records pertinent to the Veteran's claim for benefits, as well as medical records relied upon concerning that claim.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file.

2.  The RO/AMC should obtain the Veteran's treatment records from the East Orange VA Medical Center for the period from August 2008 through the present and associate them with the claims file.

3.  The RO should schedule the Veteran for a VA examination to determine the current severity of his service-connected hemiparesis of the right upper and right lower extremities.  All indicated tests should be performed.  

The examiner should specifically note all symptomatology and manifestations caused by the service-connected hemiparesis of the right upper extremity and right lower extremity.  The examiner should specify the whether the level of paralysis in the upper extremity is mild, moderate, severe, or complete.  The examiner should specify the whether the level of paralysis in the lower extremity is mild, moderate, moderately-severe, severe, or complete. The examiner should report whether there is complete paralysis in the leg and foot due to the hemiparesis of the lower extremity and whether there is evidence of foot drop and/or a loss of movement or weakened movement below the knee and in the foot and ankle.  

A rationale must be provided for all findings and conclusions reached.  The examiner should identify and explain the medical basis for any opinion and identify the pertinent evidence of record.

4.  Following completion of the foregoing and any other indicated development, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiners have responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

5.  Thereafter, the AMC/RO should readjudicate the issues on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AMC/RO should issue to the Veteran and his representative a supplemental statement of the case and afford them the appropriate opportunity for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


